                 Case 1:19-cv-01588-GSA Document 17 Filed 08/10/20 Page 1 of 2


     Jonathan O. Peña, Esq.
 1
     CA Bar ID No.: 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Ste. 320
 3   Fresno, CA 93721
     Telephone: 559-439-9700
 4
     Facsimile: 559-439-9700
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
 7   McGREGOR W. SCOTT
     United States Attorney
 8   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 9   Social Security Administration
10   CAROL S. CLARK, MOBN 42670
     Special Assistant United States Attorney
11          160 Spear Street, Suite 800
            San Francisco, California 94105
12          Telephone: (415) 977-8975
13          Facsimile: (415) 744-0134
            E-Mail: Carol.S.Clark@ssa.gov
14
     Attorneys for Defendant
15
                                       UNITED STATES DISTRICT COURT
16
                                     EASTERN DISTRICT OF CALIFORNIA
17
                                                      FRESNO DIVISION
18
19                                                            )   Case No.: 1:19-cv-01588-GSA
     DARLA DIANE BOUGHTON,                                    )
20                                                            )   STIPULATION AND ORDER
                       Plaintiff,                             )   FOR EXTENSION OF TIME
21                                                            )   (SECOND REQUEST)
              vs.                                             )
22                                                            )
                                                              )
23   ANDREW SAUL,                                             )
     Commissioner of Social Security,                         )
24                                                            )
                                                              )
25                     Defendant.
26
27            IT IS HEREBY STIPULATED, by and between the parties, through their respective
28   counsel of record, that the time for Defendant to respond to Plaintiff’s Confidential Letter Brief


     Stip. & Prop. Order for Ext.; 1:19-cv-1588-GSA       1
                 Case 1:19-cv-01588-GSA Document 17 Filed 08/10/20 Page 2 of 2



 1   shall be extended by an additional thirty (30) days, extending the date on which Defendant’s
 2   Response is due from Monday, August 10, 2020, to the new due date of September 9, 2020.
 3   This is Defendant’s second request for an extension of time to respond to Plaintiff’s Confidential
 4   Letter Brief. Defendant respectfully requests this additional time to research issues raised in
 5   Plaintiff’s letter brief and determine whether a settlement may be appropriate.
 6            The parties further stipulate that the other deadlines in the Court’s Scheduling Order shall
 7   be modified accordingly.
 8            Counsel apologizes to the Court for any inconvenience caused by this delay.
 9
                                                            Respectfully submitted,
10
11   Dated: August 7, 2020                                  /s/_Jonathan Pena*_______
                                                            (*as authorized via email on August 7, 2020)
12                                                          JONATHAN PENA
                                                            Attorney for Plaintiff
13
14
     Dated: August 7, 2020                                  McGREGOR W. SCOTT
15                                                          United States Attorney
16                                                          DEBORAH LEE STACHEL
                                                            Regional Chief Counsel, Region IX
17                                                          Social Security Administration
18                                                    By:   /s/ Carol S. Clark
19                                                          CAROL S. CLARK
                                                            Special Assistant U.S. Attorney
20
                                                            Attorneys for Defendant
21
22
     IT IS SO ORDERED.
23
24       Dated:       August 10, 2020                                  /s/ Gary S. Austin
                                                                UNITED STATES MAGISTRATE JUDGE
25
26
27
28


     Stip. & Prop. Order for Ext.; 1:19-cv-1588-GSA         2
